DETAILED ACTION
Status of Claims
Claims 2, 5, 6, 19, 23, 27, 32, 36-38, 46, 50, 58, 67, 71, 73, 78, and 90 have been amended and claims 3, 4, 7-18, 20-22, 24-26, 28-30, 33-35, 39-45, 47-49, 51-57, 59-66, 68-70, 72, 74-77, 79-89 and 91-95 have been canceled as per preliminary amendment filed on 17 September 2020.  Accordingly, claims 1, 2, 5, 6, 19, 23, 27, 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claims 1, 2, 5, 6, 19, 23 and 27, drawn to methods for displaying collision data, classified in CPC G07C, subclass 5/008.   The utility of this invention is directed to displaying said at least one event and collision via a user interface.
II.	Claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90, drawn to methods and an apparatus of analyzing collision data, classified in CPC G06Q, subclass 30/0283.   The utility of this invention is directed to notifying an entity of a collision based on the determined severity of the collision.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct from each other if they are shown to be separately usable. In the instant case, a utility of invention I is displaying said at least one event and said collision via a user interface, whereas a utility of invention II is notifying an entity of said collision based on the determined severity of the collision.  It is evident from the features of the two inventions that the inventions are different in scope and utility. See MPEP § 806.05(d). Because these inventions are independent or distinct for the reasons given 
A telephone call was made to Martin Moynihan, Registration No. 40,338 on 02 December 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692